Mu. JustiCe Holloway :
I concur in the result announced by MR. Justice Smith, that the plaintiff is not entitled to recover against the commissioners or against the estate of Moses F. Root, deceased. I do not, however, agree with much that is said in the course of the opinion. I still adhere to the conclusion which I announced in my dissenting opinion at the time this cause was first decided.
By the Court : The judgment of the district court in favor of the respondents Hindson, Richardson and Root is affirmed.